82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Odell WHITFIELD, Appellant.
No. 95-3826SI
United States Court of Appeals, Eighth Circuit.
Submitted:  April 9, 1996.Filed:  April 17, 1996.

Before FAGG, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Having been convicted of mailing threatening letters to a federal judicial officer, Odell Whitfield was sentenced to 27 months imprisonment and three years of supervised release.   After Whitfield began serving his term of supervised release, the district court modified Whitfield's conditions of release by imposing several additional conditions.   Whitfield contends restricting his movements and limiting his consumption of alcohol "are not reasonably related to the crime charged and the purposes of the sentencing."   We disagree.   The district court did not abuse its discretion in modifying Whitfield's conditions of release.   In our view, the conditions challenged by Whitfield are reasonably related to the nature and circumstances of his offense and his history and characteristics.   We thus affirm the district court's order modifying Whitfield's conditions of supervised release.   See 8th Cir.  R. 47B.